DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a radiation grill unit comprising, amongst other limitations, (claim 1): two radiation units configured to provide infrared (IR) radiation in a direction of the food support unit, wherein each radiation unit comprises a reflector that includes an upper portion having a substantially parabolic-shaped surface, a lower portion having a straight surface, and wherein IR radiation from the two radiation units is uniformly distributed over the cross-sectional area and side edges of the food support unit, and wherein each reflector is configured to (i) to maximize an amount of IR radiation directly reaching food disposed on the food support unit and (ii) to block, via the straight surface of the lower portion of the respective reflector and the respective lower reflector opening edge; 
(claim 17): two radiation units configured to provide infrared (IR) radiation in a direction of the food support unit, wherein each radiation unit comprises a reflector having an upper portion that comprises a curved surface, a lower portion that comprises a straight surface and wherein each reflector is further configured (i) to maximize an amount of IR radiation directly reaching food disposed on the food support unit and (ii) to block, via the straight surface of the lower portion of the respective reflector and the respective lower reflector opening edge, IR 
The closet prior art is considered to be Home (US 2012/0024166). Home discloses a smoke- free roaster comprising two reflector assemblies, which are respectively mounted inside two opposite side portions of the roaster body. The reflector assemblies comprise reflector casings and a reflection hood arranged on a back side of each of the reflector casings, so that the reflection hood reflects radiation, emitted from a carbon fiber heating tube towards a central portion of the roasting grating (See Home, paragraphs [0008], [0020], and [0021]; and Figure 3). Home discloses the lower portion of the reflection hood has a curved shape and fails to teach or suggest the lower portion of the reflection hood to have a straight surface or block IR radiation, in a manner as recited in claims 1 and 17 (and as depicted in Applicant’s Figure 3). There is no motivation to modify the invention of Home to arrive at the claimed invention and one would not have found it obvious to do so. In light of the above, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792